                                                              MEMO ENDORSED
                                                                     40 Broad Street, 7th Floor
                                                                     New York, New York 10004
                                                                     Telephone: (212) 943-9080
                                                                     James E. Murphy, Esq.
                                                                     jmurphy@vandallp.com
February 13, 2020

VIA ECF
Honorable Katherine Polk Failla.
United States District Court, Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

       Re:     Severe et al. v. Precision Pipeline Solutions, LLC, Case No. 20-cv-281 (KPF)

Dear Judge Failla:

         This firm represents Named Plaintiffs and the putative class in the above-referenced matter.
I write to request an adjournment of the pre-motion conference currently scheduled for February
26, 2020. This is the first request for adjournment of this conference. I request this adjournment as
I learned today that my wife will be undergoing a cesarean delivery on Sunday, February 16, 2020;
accordingly, I will be unavailable to appear in court prior to the week of March 9, 2020. I would
be available any day that week excepting Friday, March 13. Defendants have graciously consented
to this request for an adjournment.
                                              Respectfully submitted,

                                              _________/s/______
                                              James Emmet Murphy

cc:    Daniel M. Bernstein (via ECF)

Application GRANTED. The premotion conference previously
scheduled for February 26, 2020, is hereby ADJOURNED. The Court
will hold the premotion conference on March 11, 2020, at 4:00
p.m., the date and time it had scheduled for the initial pretrial
conference. (See Dkt. #10). At that conference, the Court will
address both Defendant's anticipated motion to dismiss the
complaint and Plaintiffs' anticipated motion to remand.


                                                        SO ORDERED.
Dated: February 14, 2020
       New York, New York


                                                 1      HON. KATHERINE POLK FAILLA
                                                        UNITED STATES DISTRICT JUDGE
